Title: From David Humphreys to Timothy Pickering, 19 November 1782
From: Humphreys, David
To: Pickering, Timothy


                  
                     Sir
                     Head Quarters Novr 19th 1782
                  
                  The Commander in Chief wishes to know, what Teams you have prepared to go with the Canadian Prisoners, how many, how far they are to proceed, and whether, with very little additional expence, the same Teams could not bring on the shirts, or some other Articles of Cloathing from Philadelphia—should that be the case, it will be expedient for you to write to the Quarter Master by the Post & have the Articles in readiness for transportation.  I am Sir Your Most Obedt Servt
                  
                     D. Humphrys Aid De Camp
                  
                  
                     P.S.  By what Teames, is meant whether, returning, hired, or public—I will thank you for an Answer by the Bearer.
                  
                  
               